Case 3:19-cv-00306-DWD Document 40 Filed 03/10/21 Page 1 of 5 Page ID #158




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


    RAQUAN TAYLOR,                              )
                                                )
                         Plaintiff,             )
                                                )
    vs.                                         )           Case No. 19-cv-306-DWD
                                                )
    RICHARD OAKLEY,                             )
    PATTY SNEED,                                )
    JOHN BALDWIN,                               )
    COREY LAUER,                                )
    JORDAN REES,                                )
    KRISTA ALSUP,                               )
    DONALD LINDENBERG,                          )
    NATHAN MCCARTHY,                            )
    JONATHAN WEBB,                              )
    ADAM REYNOLDS, and                          )
    FRANK LAWRENCE, 1                           )
                                                )
                         Defendants.            )

                                  MEMORANDUM & ORDER

DUGAN, District Judge:

          Plaintiff Raquan Taylor, an inmate in the custody of the Illinois Department of

Corrections, alleges that Defendants failed to protect, or failed to intervene to protect,

him from threats and assaults tied to the “Black P. Stones” gang at Menard Correctional

Center. On August 24, 2020, Defendants moved for summary judgment on the issue of

exhaustion of administrative remedies. (Doc. 34). With their motion, Defendants filed a

Federal Rule of Civil Procedure 56 notice warning Taylor of the consequences of failing




1The Clerk of Court shall correct the docket sheet to reflect the full names of Defendants Oakley, Lauer,
Rees, Lindenberg, McCarthy, Webb, and Reynolds.
Case 3:19-cv-00306-DWD Document 40 Filed 03/10/21 Page 2 of 5 Page ID #159




to respond to their motion in a timely manner. Taylor’s response to Defendants’ motion

was due September 28, 2020, but that deadline has come and gone without a response.

As a result, Defendants’ motion is unopposed. As such, pursuant to Local Rule 7.1(c), the

Court may, in its discretion, deem Taylor’s failure to timely respond an admission of the

merits of Defendants’ motion.

                                FACTUAL BACKGROUND

     As limited by the Court’s threshold order (Doc. 13), Plaintiff Raquan Taylor is

proceeding on three claims:

     Count 1: Eighth Amendment failure to protect claim against Richard
              Oakley, Jonathan Webb, and Adam Reynolds for failing to protect
              Taylor from a September 26, 2018 assault on the yard at Menard;

     Count 2: Eighth Amendment failure to protect claim against Corey Lauer,
              Jordan Rees, Krista Alsup, Donald Lindenberg, and Nathan
              McCarthy for failing to protect Taylor from an assault in a medical
              holding cell on February 6, 2019; and

     Count 3: Eighth Amendment failure to intervene claim against John
              Baldwin and Patty Sneed for denying Taylor’s appeal of the denial
              of his protective custody request in December 2018.

Defendants concede that Taylor has exhausted his claims in Count 3, but they seek

summary judgment due to Taylor’s failure to exhaust administrative remedies as to

Counts 1 and 2.

      Defendants’ motion included records from the Administrative Review Board

(“ARB”). The records reflect a single grievance submitted during the relevant time

period. Taylor had a hearing before the ARB in December 2018 on that grievance, which

related to the denial of his request for protective custody in November 2018. Defendant
Case 3:19-cv-00306-DWD Document 40 Filed 03/10/21 Page 3 of 5 Page ID #160




Patty Sneed, with Defendant John Baldwin concurring, denied Taylor’s grievance

following the December 11, 2018 hearing. (Doc. 35-2). No other grievances are in the

record before the Court.

                                        ANALYSIS

      Summary judgment is “proper if the pleadings, discovery materials, disclosures,

and affidavits demonstrate no genuine issue of material fact such that [Defendants are]

entitled to judgment as a matter of law.” Wragg v. Village of Thornton, 604 F.3d 464, 467

(7th Cir. 2010). Lawsuits filed by inmates are governed by the provisions of the Prison

Litigation Reform Act (“PLRA”). See 42 U.S.C. §1997e(a). The Act states, in pertinent part,

that “no action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”

Id. As an inmate confined within the IDOC, Plaintiff was required to follow the

regulations contained in the IDOC’s Grievance Procedures for Offenders (“grievance

procedures”) to exhaust his claims properly. See 20 ILL. ADMIN. CODE §504.800, et seq.

      The grievance procedures require inmates to file their grievance with the

counselor within 60 days of the discovery of an incident. See 20 ILL. ADMIN. CODE

§504.810(a). The grievance form must:

      contain factual details regarding each aspect of the offender’s complaint,
      including what happened, when, where, and the name of each person who
      is the subject of or who is otherwise involved in the complaint. This
      provision does not preclude an offender from filing a grievance when the
      names of individuals are not known, but the offender must include as much
      descriptive information about the individual as possible.
Case 3:19-cv-00306-DWD Document 40 Filed 03/10/21 Page 4 of 5 Page ID #161




20 ILL. ADMIN. CODE §504.810(c). Grievances that are unable to be resolved through

routine channels are then sent to a grievance officer. See 20 ILL. ADMIN. CODE § 504.820(a).

The grievance officer will review the grievance and provide a written response to the

inmate. See 20 ILL. ADMIN. CODE § 504.830(a). The Chief Administrative Officer (CAO)

then reviews the findings and recommendation of the grievance officer and issues a

written decision to the inmate. 20 ILL. ADMIN. CODE § 504.830(e). If the inmate is not

satisfied with the response, he can file an appeal it through the ARB. See 20 ILL. ADMIN.

CODE § 504.850(a). Only after a grievance is reviewed by the ARB is it deemed exhausted.

       Here, the records before the Court clearly show that Taylor did not file grievances

related to his claims in Count 1 or Count 2 within 60 days of any alleged incident. Given

Taylor’s failure to respond to Defendants’ motion in a timely manner after being warned

of the consequences of such a failure, the Court finds it appropriate to deem his failure to

respond an admission of the merits of Defendants’ motion. The Court further finds that

record supports granting the motion and dismissing all claims in Count 1 and Count 2

for failure to exhaust administrative remedies.

                                       CONCLUSION

       For the above-stated reasons, Defendants’ motion for summary judgment (Doc.

34) is GRANTED. All claims in Counts 1 and 2 against Defendants Richard Oakley,

Jonathan Webb, Adam Reynolds, Corey Lauer, Jordan Rees, Krista Alsup, Donald

Lindenberg, and Nathan McCarthy are DISMISSED without prejudice due to Plaintiff

Raquan Taylor’s failure to exhaust administrative remedies prior to filing suit. The Clerk

of Court shall terminate these Defendants from the docket sheet. Only Taylor’s claims in
Case 3:19-cv-00306-DWD Document 40 Filed 03/10/21 Page 5 of 5 Page ID #162




Count 3 against Defendant Patty Sneed and Defendant John Baldwin remain pending.

      SO ORDERED.

      Dated: March 10, 2021



                                                  ______________________________
                                                  DAVID W. DUGAN
                                                  United States District Judge
